Citation Nr: 0423830	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  04-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reveals that the veteran is service-connected for 
bilateral hearing loss and tinnitus, bilateral pes planus, 
and for a hiatal hernia with gastroesophageal reflux disease.  
He has a total combined disability rating of 70 percent.  

The veteran asserts that he is unable to perform any type of 
work because of his service-connected disabilities, primarily 
his hearing loss and stomach problems.  He has submitted 
statements from former supervisors reflecting that he missed 
many days from work in the 1980's due to stomach problems.  
The statements also show that the veteran was limited in his 
employment advancement by his severe hearing loss.

In conjunction with the veteran's claims for entitlement to 
service connection, he underwent VA examinations in March 
2001 and December 2002.  Unfortunately, neither examination 
report includes an opinion as to the veteran's employability.  
Treatment records are silent on this issue as well.  Thus, in 
an effort to adequately consider the issue here on appeal, 
this matter must be remanded for further development of the 
medical record.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  


This matter is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder all records of 
treatment after January 2003.

2.  After receipt of all updated 
treatment records, the RO should schedule 
the veteran for an examination to 
determine the severity of his current 
service-connected disabilities and their 
impact upon his employability.  The 
examiner should be requested to review 
the veteran's claims folder and state 
whether he is unemployable due to hearing 
loss, tinnitus, pes planus, and a hiatal 
hernia with gastroesophageal reflux 
disease, either singularly or in 
combination.  All opinions must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim has been advanced on the docket due to the age of 
the veteran and must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




